Case 1:18-cv-10225-MLW Document 439-4 Filed 12/20/19 Page 1 of 2




            EXHIBIT D
                                                                                                                                         Case 1:18-cv-10225-MLW Document 439-4 Filed 12/20/19 Page 2 of 2

                                                                                                                                                                                                                                                              •




                                                                                                                                                                                                                                                                   1-229 (a)
                                                                                                                                                                                                                                              Warnin for Failure to De art
                                                                                                                               - -




                                                                                                         District Office:
                                                                                                         NEW ENGLAND' f ,IEL D OFFICE                                                1




                        section 243(a              O   ·-                                           •                            ._                            .      _           . __ . - _ •                  .    _
                                           - - - - rder ofremovaJ is outstanding by reason of being a member of any of the cJ -         .   .
                              .      . -t whom a final o
                        Any alien aga1ns
                                                                                                                             asses descnbed in sect·
                                                                                                                                                   ron
                        237 (a) who:                                                                                                      _


                                         - al
                                      remov - under adminis -                                   .   _ __           .                 .            .                         , _.                                     -             e O t e final order ,o f th e court,
                                      (8) wtlJfully a1 s or                                                                                                                                                                  o er ocuments necessary to the alien's
                                      departUre,                                            _           . _ .                                      •
                                               .   _ 1. _, departure pursuant to sue , or                                                                                                                                                                preventing or
                                       hampering the a \ens .                 .         .

                              pursuant to such order, .   --        . -.      •
                    shall be fined under title 18, United States code, or imprisoned not more than four years (or 1Oyears if the alien is a mernbeT of any of
                   the classes described in paragraph (l)(E), (2), (3), or (4) of section 237 (a)), or both.


           Nothing in .th.is section shaJJ make a violation to take proper steps for the purpose of securing cancellation of or exemption from such
           order of removal or for the purpose of securing the alien's release from incarceration or custody.


          Any action Immigration Custom Enforcement rn,ay take to obtain a travel document for your departure or to remove you will OT
          relieve you off the liability for ,compliance with the provisions of law referred to in the first parag,·aph above.

          Section 241 (a) (1) (C) provides for the extension of the statutory removal period if the alien refuses, during the removal period, to make
          application in good faith,, for a travel or other document necessary for the alien's removal or departure or conspires or acts to prevent the
      .
          alien's removal, su,b_ ·ect to an order o.f, removal.
          --        •
                             -
                                  '
                                           -
                                                                                                                                                                              -



          Date O,rder Final:                                              -

                                                                Ordered Removed under Section: 237(a)(2)(A)(iii)
               -
                         -
                                       -
                                               7/27/2014
                                                       -
                                                                      -       -
                                                                                                                                                                                                            -                                    -

                                                                                        -                              -




                                                                                            Record ·Of Service (check method used)
                                                                                                 Record of Personal Service
                                                                                                                                                                                                                         -    -




                                                                                  f Officer)                                                                                                                        Date:
                                                                                                         - -   .   -                                       -




                                                                                                    Location of Service:
          Se                                                                                                                                                                         NEW ENGLAND FIELD OFFICE            -    --   -   -




                                                                                                                                                                                            'Date:
  •




' '
'




                                      r--~-~W:.:a:,:.:rn!!ln~g~a~,d~m~,l~nl~s!!:te~re~d~i!!n.!:C~o~~!!rtJ!(c~o~p1y~o:!..f~or~d!e~ra~tta~           _ _ __ ~- _ __R_e_c_o_rd_~of__P~•-
                                                                                                                                     ·_~c!!he~d~)___
                                                                              Certified Mail- Service                      -         --
                                                                                                                                                                                                                    Fin er rint of Alien
                                                                                                                                                                                                                    Right Index Finger




                                 4/1712019
